FILED
                            NOT FOR PUBLICATION                              FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50059
                                                     16-50066
              Plaintiff-Appellee,
                                                 D.C. No. 3:15-cr-01303-LAB
 v.

KANNIS BETANCOURT; DULCE                         MEMORANDUM*
GIANNA MEDSENIA BRITO,

              Defendants-Appellants,


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      In these companion appeals, Kannis Betancourt and Dulce Gianna Medsenia

Brito appeal the 36-month sentences imposed following their guilty-plea




      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
convictions for making false statements to federal officers, in violation of 18

U.S.C. § 1001. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Appellants contend that the district court violated their due process rights by

failing to apply the clear and convincing standard of proof to its finding that they

knew there were drugs in the car. This argument fails because the record reflects

that the court expressly declined to find that the defendants knowingly imported

drugs. Instead, the court stated that it was foreseeable to both appellants, based on

their admitted belief that they were smuggling drug proceeds, that the car might

contain drugs. Contrary to appellants’ argument, this was a reasonable inference

from the record, given their admissions and the circumstances of the offense.

Thus, the court did not violate appellants’ due process rights in imposing their

sentences. See United States v. Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir.

2009) (due process violated only when the sentencing court relies on evidence that

“lacks some minimal indicium of reliability” (internal quotations omitted)).

      Moreover, the court’s remaining inferences, including that appellants were

likely attempting to avoid detection when crossing the border, were not clearly

erroneous, given their admissions regarding the purpose of their crossing. See

United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010) (“A finding is clearly

erroneous if it is illogical, implausible, or without support in the record.”).


                                            2                           16-50059 & 16-50066
      Finally, appellants contend that their sentences are substantively

unreasonable. The district court did not abuse its discretion in imposing the above-

Guidelines sentences in light of the 18 U.S.C. § 3553(a) factors and the totality of

the circumstances, including the appellants’ admission that they committed the

offense in the course of their work on behalf of a drug-trafficking organization.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          3                           16-50059 & 16-50066